Citation Nr: 0026068	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1965 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota.

The Board previously remanded the appeal in November 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was born in December 1948, has reported a 
10th grade education, and indicated that he last worked at a 
VA Medical Center in February 1997.

3.  The veteran's permanent disabilities include depression, 
evaluated as 30 percent disabling, right knee instability, 
evaluated as 10 percent disabling, and sleep apnea, evaluated 
as noncompensably disabling.  The combined rating for the 
veteran's disabilities is 40 percent.

4.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.

5.  The veteran's alcohol and polysubstance abuse are due to 
his own willful misconduct.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.17, and Part 4, Diagnostic Codes 5257, 9434 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that veteran's claim 
is plausible and capable of substantiation, and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran requested a personal hearing and it was scheduled.  
However, the veteran failed to report for that hearing.  
Treatment records have been obtained.  The veteran was 
scheduled for VA examinations prior to the Board's remand.  
However, notification of those examinations was not 
deliverable.  Subsequent to the Board's remand additional 
examinations were scheduled, but again notification of those 
examinations was not deliverable.  The veteran has apparently 
moved and left no forwarding address.  Although the veteran's 
representative, in a May 2000 written presentation, indicates 
that the appeal should again be remanded so that the VA or 
local representative be given one last opportunity to notify 
the veteran, no additional address was provided in this 
presentation.  The Board observes that the representative, at 
the local level, submitted a written presentation in April 
2000 indicating its awareness that the veteran had failed to 
report for examinations, but not indicating any additional 
information with respect to a current address for the 
veteran.  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  In the absence of being 
provided any additional address with respect to the current 
location of the veteran, there is no indication that 
additional remand would have any greater success than the 
previous remand in locating the veteran.  In the absence of 
the veteran keeping the VA apprised of his address, the Board 
is satisfied that all available relevant evidence that can be 
obtained has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1999).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The relevant findings with respect to each disability are 
summarized below.

Right Knee Disability

A July 1998 VA treatment record reflects that the veteran 
reported a history of having twisted his right knee.  He 
indicated that it hurt a lot and that he wore an elastic 
brace that helped.  There was slight swelling, but no 
significant instability.  There was palpable pain in the 
lateral collateral ligament, but the knee was cool and there 
was no indication of acute inflammation.  The veteran was 
fitted with an elastic brace.  An August 1998 VA surgical 
report reflects that the veteran underwent a right knee 
arthroscopy.  There was a crush radial tear of the posterior 
third of the medial meniscus with fragments impinging.  These 
were debrided.  The joint surface itself looked good.  A VA 
inpatient discharge summary, relating to a period from August 
to October 1998, reflects that on examination of the 
veteran's back there was normal curvature with decreased 
forward bending.  There was tenderness to palpation over the 
lumbosacral paraspinous muscles.  There was a healing 
abrasion of the left wrist and some edema of both hands, with 
paresthesia of the right hand.  It was noted that the veteran 
had been recently handcuffed.  He was wearing a brace on the 
right knee.  The remainder of his physical examination was 
unremarkable or within normal limits.  The diagnoses included 
back pain, left chest wall tenderness, resolving paresthesia 
of the right hand, healing abrasion of the left wrist, and 
unstable left (sic) knee.

Where there is slight recurrent subluxation or lateral 
instability of a knee, a 10 percent evaluation is warranted.  
Where there is moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  38 C.F.R. 
§ Part 4, Diagnostic Code 5257 of the Rating Schedule.  With 
consideration that the July 1998 VA treatment record 
described the veteran's right knee instability as not 
significant and the report, relating to the inpatient period 
from August to October indicating, that there was an unstable 
right knee, together with the arthroscopy accomplished in 
August 1998, the Board concludes that the evidence is in 
equipoise with respect to whether there is some instability 
of the right knee.  In resolving all doubt in the veteran's 
behalf, a 10 percent evaluation for instability of the right 
knee is warranted.  There is no indication that there is 
arthritis in the right knee or that there is limitation of 
motion of the right knee.  Therefore, a preponderance of the 
evidence is against a separate evaluation for arthritis with 
pain or loss of motion of the right knee.  Further, there is 
no competent medical evidence indicating that there is more 
than slight instability of the right knee or more than slight 
other impairment of the right knee.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent for the veteran's right knee.

Depression

A July 1997 VA treatment record reflects an assessment that 
includes alcohol dependence and history of depression.

VA summaries relating to inpatient treatment from April to 
July 1997 and May to July 1998 reflect diagnoses including 
polysubstance abuse and depression.  They indicate that the 
veteran's Global Assessment of Functioning (GAF) at the time 
of each hospitalization was 58 and for the year prior to each 
hospitalization was 65.

Reports relating to inpatient care from August to November 
1998 reflect that the veteran was alert and oriented in three 
spheres.  His speech was clear and coherent.  The diagnoses 
included bipolar disorder and personality disorder.

The Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), reflects that a GAF of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A 30 percent evaluation is warranted for depression under 
Diagnostic Code 9434 of the Rating Schedule where there is 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The competent evidence reflects that the veteran is alert and 
oriented in all three spheres and that his speech is clear 
and coherent.  There is no competent medical evidence 
indicating that he has flattened affect, circumstantial, 
circumlocutory or stereotype speech, panic attacks more than 
once a week, or impaired long-term memory, judgment, or 
abstract thinking.  Therefore, a preponderance of the 
evidence is against a finding that the veteran's psychiatric 
disability, characterized as depression, warrants more than a 
30 percent evaluation.

The veteran's alcohol abuse and polysubstance abuse are due 
to his own willful misconduct and may not be considered in 
determining whether or not he is eligible for VA pension.  
38 C.F.R. § 3.301(c)(2)(3) (1999).

Various treatment records reflect a diagnosis of sleep apnea.  
However, there is no competent medical evidence that relates 
any specific symptoms to sleep apnea or provides any 
evaluation of sleep apnea.  Therefore, a noncompensable 
evaluation for sleep apnea has been assigned because there is 
no competent medical evidence indicating that a higher 
evaluation would be warranted.  With respect to the veteran's 
reports concerning other joint pain or pain resulting from an 
incident relating to his arrest, there is no competent 
medical evidence indicating a diagnosis reflective of any 
disabilities related to said pain and to the extent that 
diagnoses of back pain and chest wall tenderness have been 
offered, there is no competent medical evidence indicating 
that this pain is related to any permanent disability.  
Therefore, there is no competent medical evidence indicating 
that any additional permanent disability exists.

In the analysis set forth above, the Board has determined 
that the 30 percent assigned for the veteran's psychiatric 
disability is proper and has assigned a 10 percent evaluation 
for the veteran's right knee disability.  Therefore, a 40 
percent combined rating is appropriate.  Given the foregoing 
consideration, the veteran's disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  
Nor has the veteran been shown to suffer from the permanent 
loss of use of his hands, feet, or eyes, in accordance with 
the criteria set forth in 38 C.F.R. § 4.15.  Accordingly, on 
the basis of the objective "average person" standard of 
review, a permanent and total disability evaluation is not 
warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  Since the veteran's 
disabilities have been found to be appropriately rated, and 
since none of his disabilities have been rated as at least 40 
percent disabling, the veteran cannot be considered 
permanently and totally disabled on this basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in December 1948 and has a 10th grade 
education.  The veteran has indicated that he recently worked 
at a VA medical center.  The veteran has not shown that his 
present condition renders him per se under employable under 
either the average person standard or on an individual basis.  
Accordingly, the Board concludes that the veteran has not 
presented such an unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Hence, a basis for entitlement to a permanent and total 
disability evaluation on an extraschedular basis has not been 
presented.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
On the basis of the above analysis, a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -

- 1 -


